Name: Commission Regulation (EEC) No 363/88 of 8 February 1988 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2. 88 Official Journal of the European Communities No L 35/ 17 COMMISSION REGULATION (EEC) No 363/88 of 8 February 1988 altering the export refunds on products processed from cereals and rice 290/88 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the fifth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EEC) No 290/88 0 ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No Article 1 / The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 (6) as fixed in the Annex to Regulation (EEC) No 290/88 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 9 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 1 . 0 OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 377, 31 . 12 . 1987, p . 15 . 0 OJ No L 26, 30 . 1 . 1988, p. 95. (6) OJ No L 281 , 1 . 11 . 1975, p. 65. No L 35/ 18 Official Journal of the European Communities 9 . 2. 88 ANNEX to the Commission Regulation of 8 February 1988 altering the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund 1102 20 10 100 0 183,01 1102 20 10 300 0 154,91 1102 20 10 900 0  1102 20 90 100 0 154,91 1102 20 90 900 0  1102 30 00 000  1102 90 10 100 ' 190,62 1102 90 10 900 129,62 1102 90 30 100 249,37 1102 90 30 900  1103 1200 100 249,37 1103 12 00 900  1103 13 11 100 ( ¢)(*) 232,36 1103 13 11 300 00 180,73 1103 13 11 500 (')(') 154,91 1103 13 11 900  1103 13 19 100 (')(') 232,36 1103 13 19 300 00 180,73 1103 13 19 500 00 154,91 1103 13 19 900  1103 13 90 100 0 (6) 154,91 1103 13 90 900  1103 14 00 000  1103 19 10 000 1 14,00 1103 19 30 100 196,97 1103 19 30 900  1103 21 00 000 128,86 ¢ 1103 29 20 000 129,62 1103 29 30 000 .  1103 29 40 000 131,67 1104 11 90 100 193,62 1104 11 90 900  1104 12 90 100 277,08 1104 12 90 300 221,66 1104 12 90 900  1104 19 10 000 128,86 1104 19 50 110 206,54 1104 19 50 130 167,82 1104 19 50 150  1104 19 50 190  1104 19 50 900 I- 1104 19 91 000  1104 21 10 100 0 190,62 1104 21 10 900 0  1104 21 30 100 0 190,62 1104 21 30 900 0  1104 21 50 100 0 254,16 1104 21 50 300 0 203,33 1104 21 50 900  Product code Refund 1104 22 10 100 0 221,66 1104 22 10 900 0  1104 22 30 100 0 235,52 1 104 22 30 900 0  1 104 22 50 000 0  1104 23 10 100 0 0 193,64 1104 23 10 300 0 (6) 148,45 1104 23 10 900  1104 29 10 100 0  1104 29 10 900  1104 29 91 000 114,00 1104 29 95 000 114,00 1104 30 10 000 31,58 1104 30 90 000 32,27 1107 10 11 000 224,87 1107 10 91 000 226,20 1108 11 00 100 224,66 1108 11 00 900  1108 12 00 100 190,54 1108 12 00 900  1108 13 00 100 190,54 1108 13 00 900  1108 14 00 100  1108 14 00 900  1108 19 10 100 259,94 1108 19 10 900  1108 19 90 100  1108 19 90 900  1109 00 00 100 0 1109 00 00 900  1702 30 91 000 0 248,90 1702 30 99 000 0 190,54 1702 40 90 000 0 190,54 1702 90 50 100 0 248,90 1702 90 50 900 190,54 1702 90 75 000 260,81 1702 90 79 000 181,02 2106 90 55 000 190,54 2302 10 10 000 30,60 2302 10 90 100 30,60 2302 10 90 900  2302 20 10 000 30,60 2302 20 90 100 30,60 2302 20 90 900  2302 30 10 000 30,60 2302 30 90 000 30,60 2302 40 10 000 30,60 2302 40 90 000 30,60 2303 10 11 100 95,27 2303 10 11 900  9 . 2. 88 Official Journal of the European Communities No L 35/ 19 Notes (') The export refund is paid in respect of maize, groats and meal :  of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5% passes through a sieve with an aperture ' of 150 microns. (2) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29. 6. 1968, p. 46). (3) "Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6. 1968, p. 46). (4) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheadings 1702 30 51 and 59 enjoys the same export refund as the product falling within subheadings 1702 30 91 and 99, 1702 40 90 and 1702 90 50 . (5) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (Method A) to Directive 84/4/EEC (OJ No L 15, 18. 1 . 1984, p. 28). » (') The procedure to be followed far the determination of the fatty matter content is as follows :  the sample has to be crushed so that 90 % or more can pass through a sieve with an aperture of 500 microns and 100 % can pass through a sieve with an aperture of 1 000 microns,  the analytical method to be used afterwards is that which is printed in Annex I (Method A) to Directive 84/4/EEC (OJ No L 15, 18. 1 . 1984, p. 28).